



COURT OF APPEAL FOR ONTARIO

CITATION: Posner v. Weir Foulds LLP, 2019
    ONCA 966

DATE: 20191205

DOCKET: C66833

Juriansz, Brown and Miller JJ.A.

BETWEEN

Gary
    Posner and Elaine Kay

Plaintiffs (Appellants)

and

Weir Foulds LLP, Clare E. Burns, Bianca V. La Neve,
Hull & Hull LLP,

Ian M. Hull, and Doreen Lok Yin So

Defendants (
Respondents
)

David Marcovitch, for the appellants

Michael R. Kestenberg, for the
    respondents

Heard and released orally: December 4, 2019

On
    appeal from the judgment of Justice Paul M. Perell of the Superior Court of
    Justice, dated March 18, 2019, with reasons reported at 2019 ONSC 1726.

REASONS FOR DECISION

[1]

The motion judge granted the respondents, Hull
    & Hull LLP, Ian M. Hull and Dorren Lok Yin So (the Hull Defendants),
    summary judgment dismissing the appellants action against them. The appellants,
    who are estate trustees of the Estate of James Kay, appeal.

[2]

In the Minutes of Settlement, the appellants, as
    estate trustees, agreed that the Estate would pay the Hull Defendants a
    specific sum in respect of their clients legal fees, and the appellants
    subsequently sought and obtained court approval of the Minutes of Settlement.
    As the motion judge observed, the appellants made no effort to set aside the
    consent settlement approval order because it was a very favorable order for
    them and there was no apparent basis for setting aside the Order on the
    grounds of fraud, the discovery of new evidence, or otherwise: at para. 74. In
    those circumstances, we are not persuaded that the motion judge erred in
    granting summary judgment to the Hull Defendants. In addition, we see no error
    in principle in the motion judges conclusion that summary judgment was the fair
    and efficient way of determining the action against the Hull Defendants.

[3]

The appeal is dismissed.

[4]

Based on the agreement of the parties, the Hull
    Defendants are entitled to their costs of the appeal fixed in the amount of
    $8,000.00, inclusive of disbursements and applicable taxes.

R.G.
    Juriansz J.A.

David
    Brown J.A.

B.W.
    Miller J.A.


